UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-7215




UNITED STATES OF AMERICA,


                                                Plaintiff - Appellee,

          versus



ALTON R. HENRY, a/k/a Bajo,


                                               Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Rebecca Beach Smith, District
Judge. (CR-00-150-2; CA-01-528-2)


Submitted:   December 16, 2004            Decided:   December 21, 2004


Before MICHAEL, KING, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Alton Henry, Appellant Pro Se. Laura Marie Everhart, Assistant
United States Attorney, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Alton Henry, a federal prisoner, seeks to appeal the

district court’s order construing his motion filed under Fed. R.

Civ. P. 60(b) as a second or successive motion under 28 U.S.C.

§ 2255 (2000), and dismissing it for lack of jurisdiction.                        The

order is not appealable unless a circuit justice or judge issues a

certificate of appealability.            28 U.S.C. § 2253(c)(1) (2000);

Reid v. Angelone, 369 F.3d 363, 368-69, 374 n.7 (4th Cir. 2004).

A certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”                         28 U.S.C.

§   2253(c)(2)    (2000).    A    prisoner   satisfies          this   standard    by

demonstrating     that   reasonable      jurists       would      find    that    his

constitutional     claims   are   debatable      and     that    any     dispositive

procedural rulings by the district court are also debatable or

wrong.   See Miller-El v. Cockrell, 537 U.S. 322, 336 (2003); Slack

v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676,

683 (4th Cir. 2001). We have independently reviewed the record and

conclude   that     Henry   has    not    made     the     requisite        showing.

Accordingly, we deny a certificate of appealability and dismiss the

appeal. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                           DISMISSED




                                    - 2 -